DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “display part” in claim 1 and “sensing part” in claim 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim limitation “display part” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it is a generic placeholder coupled with functional language “part” without reciting sufficient structure to achieve the 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-15 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Figs. 5 and 7-15 and the corresponding paragraphs show various embodiments of display unit 300. In particular Par. 0175 discloses “if the optical system 200 projects light about an image onto one side of the display25 unit 300, the light is emitted to the other side of the display unit, and the image33 generated by the optical system 200 is shown to the user.” As such the claim limitations “a display part for emitting the light provided from the optical system” is interpreted as a light guide shown in figures 5 and 7-15.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim limitation “sensing part” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it is a generic placeholder coupled with functional language “part” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  The term “part” has no structure and is merely a generic placeholder for the actual structure.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 2-7 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Par. 0121 and 0122 disclose various embodiments of sensing unit 23, which could be “a proximity sensor, illumination sensor, touch sensor, acceleration sensor, magnetic sensor, G-sensor, gyroscope sensor, motion sensor, RGB sensor, infrared (IR) sensor, finger scan sensor, ultrasonic 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Bar-Zeev, US-20120127062.
In regards to claim 1, Bar-Zeev discloses an electronic device (Par. 0002 near-eye display device) comprising: an optical system for generating light to implement an image (Fig. 1C, 173 microdisplay assembly); and 5a display part for emitting the light provided from the optical system (Fig. 1C, 112 lightguide; Par. 0069 light guide transmits light from the microdisplay to the eyes), wherein the optical system includes: an image source panel (Fig. 1C, 120 microdisplay); a first projection lens for projecting light provided from the image source panel onto the display part (Fig. 2A 122a lens; Par. 0078 lenses are rotated into the optical path of the assembly from the microdisplays to the eyes);  10a second projection lens for projecting the light provided from the image source panel to the display part (Fig. 2A 122b lens; Par. 0078 lenses are rotated into the optical path of the assembly from the microdisplays to the eyes), wherein the second projection lens has a angle of view wider than a angle of view of the first projection lens (Par. 0078 each lens has a different focal point, i.e. angle of view); and a position changing part for switching positions of the first projection lens and the second projection lens to selectively match the first projection 15lens and the second projection lens to a path of the light provided from the image source panel (Fig. 1C, 135 variable focus adjuster; Par. 0078 rotating the disc so the selected lens is in the optical path from the microdisplays to the eyes).  

In regards to claim 3, Bar-Zeev discloses the sensing part includes an illuminance sensor (Fig. 5, 20A capture device; Par. 0099-0104 capture device sense external information using structured light, IR, and other methods), wherein the controller is configured to control the position changing part to62 switch the positions of the first projection lens and the second projection lens in response to an illuminance value obtained from the illuminance sensor (Fig. 8, 604; Par. 0138 create a 3d model of the space; Fig. 6, 612; Par. 0142 displaying virtual objects; Fig. 13, 958; Par. 0159 changing the focal region of the microdisplay; Par. 0167-0168 changing a focal region of the microdisplay; Par. 0078 changing the focal region of the microdisplay using different lenses; based on the 3d model and eye gaze the focal region of the microdisplay is changed; wherein, when the 3d model and eye gaze meet conditions, i.e. thresholds, the lens would be changed to change the focal region of the microdisplay).

In regards to claim 5, Bar-Zeev discloses the controller is configured to increase a brightness of the light provided from the image source panel when the second projection lens is matched to the path of the light provided from the image 15source panel 
In regards to claim 6, Bar-Zeev discloses the image source panel includes: a backlight part (Par. 0061 microdisplay as an LCD with backlight); and a liquid crystal device for modulating light provided from the backlight part (Par. 0061 microdisplay as an LCD with backlight), 20wherein the controller is configured to increase a brightness of the backlight part when the second projection lens is matched to the path of the light provided from the image source panel (Fig. 1C, 135 variable virtual focus adjuster; Par. 0078 rotating the disc so the selected lens is in the optical path from the microdisplays to the eyes).  
In regards to claim 7, Bar-Zeev discloses the image source panel includes 25self-light emitting devices including an organic light emitting diode (OLED) or a light63 emitting diode (LED) (Par. 0061 microdisplay using an emissive technology), and wherein the controller is configured to increase a brightness of the self-light emitting devices when the second projection lens is matched with the path of the light provided from the image source panel (Fig. 1C, 135 variable virtual focus adjuster; Par. 0078 rotating the disc so the selected lens is in the optical path from the microdisplays to the eyes).  

In regards to claim 9, Bar-Zeev discloses the second housing includes an 20open hole open toward an incident region of the display part (Fig. 1C and 2A armature is open to the microdisplay 120), and wherein the first projection lens and the second projection lens selectively face the incident region of the display part through the open hole in response to an operation of the position changing part (Fig. 1C, 135 variable focus adjuster; Par. 0078 rotating the disc so the selected lens is in the optical path from the microdisplays to the eyes).  

In regards to claim 11, Bar-Zeev discloses the optical system includes:  5a first housing for receiving the image source panel therein (Fig. 1C, 120 microdisplay is housed); and a second housing for receiving the first projection lens and the second projection lens therein (Fig. 2A, 122a-d lenses with variable focus adjuster 135, armature 137, and disc 160, i.e. position changing part), wherein the second housing is rotatably fastened to the first housing to function as the position changing part (Fig. 1C, 135 variable focus adjuster; Par. 0078 rotating the disc so the selected lens is in the optical path from the microdisplays to the eyes), wherein the second housing includes:  10a first groove for receiving the first projection lens therein (Fig. 2A, 122a-d lenses are formed in grooves with a hole for light to shine through); a second groove for receiving the second projection lens therein (Fig. 2A, 122a-d lenses are formed in grooves with a hole for light to shine through); a first open hole for opening the first groove to expose the first projection lens (Fig. 2A, 122a-d lenses are formed in grooves with a hole for light to shine through); and a second open hole for opening the second groove to expose the 15second projection lens (Fig. 2A, 122a-d lenses are formed in grooves with a hole for light to shine through), wherein the first open hole and the second open hole selectively face an incident region of the display part in response to a rotational operation of the position changing part (Fig. 1C, 135 variable focus adjuster; Par. 0078 rotating the disc so the selected lens is in the optical path from the microdisplays to the eyes).  5

5In regards to claim 13, Bar-Zeev discloses the display part is configured to: provide a field of view (FOV) of a first area when the first projection lens is matched to the path of the light provided from the image source panel (Fig. 2A, 122c lens; Par. 0078 each lens has a different focal point, i.e. field of view); and provide an FOV of a second area larger than the first area when the second 10projection lens is matched to the path of the light provided from the image source panel (Fig. 2A, 122c lens; Par. 0078 each lens has a different focal point, i.e. field of view).  
In regards to claim 14, Bar-Zeev discloses a frame including at least one opening (Fig. 1A, eyeglass frame openings), 15wherein the frame includes a front face frame 
In regards to claim 15, Bar-Zeev discloses the display part is positioned in the opening (Fig. 1A and 1C, 112 lightguide is in opening of eyeglass frame; Par. 0069 light guide transmits light from the microdisplay to the eyes).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY A ALMEIDA whose telephone number is (571)270-3143.  The examiner can normally be reached on M-Th 9AM-730PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/CORY A ALMEIDA/Examiner, Art Unit 2622                                                                                                                                                                                                        5/12/21


/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622